DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Claims 1-20 have been fully considered but they are not persuasive.
As to claim 1, Applicant asserts that the disclosure of Jerez fails to teach or disclose at least the limitations " a first twisted wire part and a second twisted wire part". (Emphasis added).
Examiner respectfully disagrees.  A prima facie case is disclosed in the disclosure of Jerez since Jerez teaches the limitations " a first twisted wire part and a second twisted wire part" as evidenced in Figs 1A and 1B, since it is reasonably ascertained by the Figures 1A and 1B, and specification does not suggest any asymmetry in the wrapping of the wires (10, 20).  The hidden sides of the core (120) are the same length as those that are shown in Figs. 1A and 1B, and thus the winding of the wires would continue in the manner of the observed sides of the Figs. 1A and 1B.  Further, Figs. 4 and 10 of Jerez, appear to confirm the said limitations.
Thus, the limitations are met using the broadest reasonable interpretation.  Therefore, Examiner respectfully asserts that the disclosure of Jerez sufficiently teaches the limitations recited in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jerez et al., (hereinafter Jerez), U.S. Patent Application Publication 2017/0025212.
Regarding Claim 1, Jerez teaches, a coil component (Fig. 1A) comprising: 
a drum-shaped core (110) including a core part (winding section 113), the core part having a circumferential surface including a first surface and a second surface parallel to each other; and 
a coil including two wires (10, 20) wound around the core part in a same direction, 
wherein 
the coil has at least one first twisted wire part (twisted wire part right side, Fig. 1A) having the two wires twisted together on the first surface, and at least one second twisted wire part (twisted wire part left side, occluded by winding section 113, Fig. 1A) having the two wires twisted together on the second surface, and the first twisted wire part and 
the second twisted wire part are identical in shape.  (Jerez: Figs. 1-4, para. [0034], [0035]).

Regarding Claim 2, Jerez further teaches, wherein
the two wires make contact with the core part (113) at a ridge part (ridge part of 113) between a surface adjacent to the first surface and the first surface in a winding direction of the wires, and at a ridge part (ridge part of 113) between a surface adjacent to the second surface and the second surface in the winding direction of the wires.  (Jerez: Figs. 1-4, para. [0034]).
Regarding Claim 3, Jerez further teaches, wherein
a portion where the two wires overlap each other in a direction orthogonal to the circumferential surface is a knot part (knot parts of wires 10, 20), and the coil has a plurality of the knot parts equidistantly spaced in the winding direction of the wires.  (Jerez: Fig. 1, para. [0034]).
Regarding Claim 5, Jerez further teaches, wherein
the coil has a plurality of the first twisted wire parts (twisted wire part right side, Fig. 1A) or a plurality of the second twisted wire parts (twisted wire part left side, occluded by winding section 113, Fig. 1A) disposed adjacently to each other.  (Jerez: Fig. 1, para. [0034]).
Regarding Claim 9, Jerez further teaches, wherein
the coil has a plurality of the first twisted wire parts (twisted wire part right side, Fig. 1A) or a plurality of the second twisted wire parts (twisted wire part left side, occluded by winding section 113, Fig. 1A) disposed adjacently to each other.  (Jerez: Fig. 1, para. [0034]).
Regarding Claim 10, Jerez further teaches, wherein 
the coil has a plurality of the first twisted wire parts (twisted wire part right side, Fig. 1A) or a plurality of the second twisted wire parts (twisted wire part left side, occluded by winding section 113, Fig. 1A) disposed adjacently to each other.  (Jerez: Fig. 1, para. [0034]).

Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jerez, as applied to claims 1, 2 and 3, respectfully, in view of Tomoo et al., (hereinafter Tomoo), Japanese Patent JP2000150282A.
Regarding Claim 4, Jerez silent on the use a metal mold to make the core. (Jerez: Fig. 1, para. [0034]).
Jerez does not explicitly teach, wherein 
the first surface and the second surface are surfaces formed of paired side surfaces of a metal mold at formation of the core part.
However, Tomoo teaches (Fig. 5), wherein 
the first surface and the second surface (first and second surfaces of core 2) are surfaces formed of paired side surfaces of a die mold (6, 7, Fig. 5) at formation of the core part (2, 3).  (Tomoo: Figs. 1-4, machine translation, para. [0010], [0011]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second surfaces of Jerez to include the formation with a pair of side surfaces of a mold of Tomoo, the motivation being that “to provide a core capable of easily removing a burr that may damage a coil wire by barrel polishing” [0005].  (Tomoo: Figs. 1-4, machine translation, para. [0005]).  Further, it would have been obvious to use metal for the side surfaces of the mold, since metal would have been one of a finite durable materials to use for making a mold.  Therefore, the limitations of Claim 4 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 7 and similarly claim 8, the combination of Jerez in view of Tomoo further teaches (Fig. 5), wherein 
the first surface and the second surface (first and second surfaces of core 2) are surfaces formed of paired side surfaces of a die mold (6, 7, Fig. 5) at formation of the core part (2, 3).  (Tomoo: Figs. 1-4, machine translation, para. [0010], [0011]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second surfaces of Jerez to include the formation with a pair of side surfaces of a mold of Tomoo, the motivation being that “to provide a core capable of easily removing a burr that may damage a coil wire by barrel polishing” [0005].  (Tomoo: Figs. 1-4, machine translation, para. [0005]).  Further, it would have been obvious to use metal for the side surfaces of the mold, since metal would have been one of a finite durable materials to use for making a mold.  Therefore, the limitations of Claim 7 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 11, the combination of Jerez in view of Tomoo further teaches, wherein
the coil has a plurality of the first twisted wire parts (Jerez: twisted wire part right side, Fig. 1A) or a plurality of the second twisted wire parts (Jerez: twisted wire part left side, occluded by winding section 113, Fig. 1A) disposed adjacently to each other.  (Jerez: Fig. 1, para. [0034]).
Regarding Claim 12, the combination of Jerez in view of Tomoo further teaches, wherein
the coil has a plurality of the first twisted wire parts (Jerez: twisted wire part right side, Fig. 1A) or a plurality of the second twisted wire parts (Jerez: twisted wire part left side, occluded by winding section 113, Fig. 1A) disposed adjacently to each other.  (Jerez: Fig. 1, para. [0034]).
Regarding Claim 13, Jerez further teaches, wherein
the coil has a plurality of the first twisted wire parts (Jerez: twisted wire part right side, Fig. 1A) or a plurality of the second twisted wire parts (Jerez: twisted wire part left side, occluded by winding section 113, Fig. 1A) disposed adjacently to each other.  (Jerez: Fig. 1, para. [0034]).

Regarding Claim 20, Jerez teaches, a method of making a coil component (Fig. 1A) including a drum-shaped core (110) including a core part (winding section 113), the core part having a circumferential surface including a first surface and a second surface parallel to each other; and a coil including two wires (10, 20) wound around the core part in a same direction, and 
winding the two wires (10, 20) around the core in a same direction so as to form a coil, the coil having at least one first twisted wire part (twisted wire part right side, Fig. 1A) having the two wires twisted together on the first surface, and at least one second twisted wire part (twisted wire part left side, occluded by winding section 113, Fig. 1A) having the two wires twisted together on the second surface, and 
the first twisted wire part and the second twisted wire part being identical in shape...(Jerez: Figs. 1-4, para. [0034], [0035]).
Jerez does not explicitly teach, the method comprising: 
forming the first surface and the second surface by paired side surfaces opposed to each other in a metal mold for forming the core part.
However, Tomoo teaches (Fig. 5), the method comprising:
forming the first surface and the second surface (first and second surfaces of core 2) by paired side surfaces opposed to each other in a die mold (6, 7, Fig. 5) for forming the core part (2, 3).  (Tomoo: Figs. 1-4, machine translation, para. [0010], [0011]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the of forming the first and second surfaces of Jerez to include the formation with a pair of side surfaces of a mold of Tomoo, the motivation being that “to provide a core capable of easily removing a burr that may damage a coil wire by barrel polishing” [0005].  (Tomoo: Figs. 1-4, machine translation, para. [0005]).  Further, it would have been obvious to use metal for the side surfaces of the mold, since metal would have been one of a finite durable materials to use for making a mold.  Therefore, the limitations of Claim 20 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 6, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jerez, as applied to claims 1, 2, 3 and 5, respectively, in view of Masaya et al., (hereinafter Masaya), Japanese Patent JP2010147132A.
Regarding Claim 6, Jerez is silent on including a revered twisted part of the coil. (Jerez: Fig. 1, para. [0034]).
Jerez does not explicitly teach, wherein the coil has a reversed part in which a twisting direction is reversed.
However, Masaya, (Fig. 1) teaches, wherein the coil has a reversed part in which a twisting direction is reversed (“when winding the two wires 1 around the core 4 in a twisted state, the portion twisted in the first direction and the portion twisted in the second direction opposite to the first direction Therefore, the twisting direction is canceled between the two wires, so that the normal mode impedance Zd is lower than that of the conventional wound coil component” [0019]).  (Masaya: Figs. 1-4, machine translation, para. [0019]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coil of Jerez to include the reversed twisted part of Masaya, the motivation being that the “so that the normal mode impedance Zd is lower than that of the conventional wound coil component…that signal quality is hardly deteriorated when the common mode is used as a choke coil” [0019].  (Masaya: Figs. 1-4, machine translation, para. [0019]).  Therefore, the limitations of Claim 6 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 14 and similarly claim 15, claim 17, the combination of Jerez in view of Masaya further teaches, wherein the coil has a reversed part in which a twisting direction is reversed (Masaya: “when winding the two wires 1 around the core 4 in a twisted state, the portion twisted in the first direction and the portion twisted in the second direction opposite to the first direction Therefore, the twisting direction is canceled between the two wires, so that the normal mode impedance Zd is lower than that of the conventional wound coil component” [0019]), the motivation being that the “so that the normal mode impedance Zd is lower than that of the conventional wound coil component…that signal quality is hardly deteriorated when the common mode is used as a choke coil” [0019].  (Masaya: Figs. 1-4, machine translation, para. [0019]).

Claims 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jerez, as applied to claims 4, 7 and 8, respectively, in view of Tomoo, and further in view of Masaya.
Regarding Claim 16, and similarly claim 18 and 19, Jerez silent on the use a metal mold to make the core, and on the use a metal mold to make the core. (Jerez: Fig. 1, para. [0034]).
Jerez does not explicitly teach, wherein 
the first surface and the second surface are surfaces formed of paired side surfaces of a metal mold at formation of the core part, and
wherein the coil has a reversed part in which a twisting direction is reversed.
However, Tomoo teaches (Fig. 5), wherein 
the first surface and the second surface (first and second surfaces of core 2) are surfaces formed of paired side surfaces of a die mold (6, 7, Fig. 5) at formation of the core part (2, 3).  (Tomoo: Figs. 1-4, machine translation, para. [0010], [0011]).
Further, Masaya, (Fig. 1) teaches, wherein the coil has a reversed part in which a twisting direction is reversed (“when winding the two wires 1 around the core 4 in a twisted state, the portion twisted in the first direction and the portion twisted in the second direction opposite to the first direction Therefore, the twisting direction is canceled between the two wires, so that the normal mode impedance Zd is lower than that of the conventional wound coil component” [0019]).  (Masaya: Figs. 1-4, machine translation, para. [0019]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second surfaces of Jerez to include the formation with a pair of side surfaces of a mold of Tomoo, the motivation being that “to provide a core capable of easily removing a burr that may damage a coil wire by barrel polishing” [0005].  (Tomoo: Figs. 1-4, machine translation, para. [0005]).  Further, it would have been obvious to use metal for the side surfaces of the mold, since metal would have been one of a finite durable materials to use for making a mold.  
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coil of the combination of Jerez in view of Tomoo to include the reversed twisted part of Masaya, the motivation being that the “so that the normal mode impedance Zd is lower than that of the conventional wound coil component…that signal quality is hardly deteriorated when the common mode is used as a choke coil” [0019].  (Masaya: Figs. 1-4, machine translation, para. [0019]).  Therefore, the limitations of Claim 16 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
10/21/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837